Citation Nr: 1127629	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Chris A. Gomillion, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant had several periods of active duty for training, including the period from May to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen the appellant's claim for service connection for an acquired psychiatric disability, to include schizophrenia. 

By decision dated January 2006, the Board denied the appellant's s claim for service connection for a psychiatric disability, to include schizophrenia.


FINDINGS OF FACT

1.  By decision dated January 2006, the Board denied service connection for an acquired psychiatric disability, to include schizophrenia.  It was held that a psychiatric disability was not present during the appellant's active duty for training.  The appellant was notified of the decision and did not appeal.

2.  The evidence added to the record since the January 2006 determination is essentially cumulative of evidence previously of record and does not provide a reasonable possibility of substantiating the claim for service connection for a psychiatric disability, to include schizophrenia 


CONCLUSIONS OF LAW

1.  The January 2006 Board decision that denied service connection for a psychiatric disability, to include schizophrenia, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The additional evidence received since the January 2006 Board decision is not new and material to reopen the claim for service connection for a psychiatric disability, to include schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a January 2008 letter, the RO provided notice to the appellant regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The letter advised the appellant of the evidence needed to establish a disability rating and effective date for the claim on appeal.  This letter also advised the appellant that new and material evidence was needed to reopen the claim for service connection for a psychiatric disability, to include schizophrenia, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, no further development is required with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the service treatment records, private and VA medical records, the report of a VA examination, and the appellant's s testimony at a hearing before the undersigned.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The appellant has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Once entitlement to service connection for a disability has been denied by a decision of the Board, that determination is final, unless reconsideration is ordered or clear and unmistakable error is found.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Here, the appellant did not appeal the Board's decision nor was reconsideration ordered or requested, nor was clear and unmistakable error claimed.  

The law is clear that "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board denied the appellant's claim for service connection for a psychiatric disability, to include schizophrenia, in January 2006 on the basis there was no clinical evidence linking the appellant's current psychiatric disability to any of his periods of active duty for training.  

The evidence of record at the time of the January 2006 decision included the service treatment records, private and VA medical records, and the report of a June 2005 VA psychiatric examination.

An enlistment record reflects the appellant was rejected by the Air Force in September 1957 due to "insufficient mental..." (The record is partially burned.)  

On a report of medical history in December 1957, the appellant denied frequent trouble sleeping, nightmares, depression and loss of memory.  Psychiatric evaluations on examinations in June 1958 and August 1962 were normal.  

A service department document shows the appellant was discharged from the Reserves since he was medically unfit for retention.  

In a statement dated August 1964, a private physician related he examined the appellant that month.  His behavior pattern was abnormal, and he was restless.  The appellant showed evidence of extreme nervousness.  A psychiatric evaluation was recommended.

The appellant was admitted to a private hospital in August 1964.  He described a two year history of difficulty in school.  About three to four months earlier, he was told he needed more quality points to graduate, and his family noted mental deterioration since that time.  The impression was schizophrenic reaction, acute, undifferentiated type.  

The appellant was admitted to Mississippi State Hospital in August 1964.  It was reported he was worried about school and his ability to get and hold a job.  Progress notes reflect the appellant stated his mind had been mixed up and he had been "half out of my head" since about June.  During the hospitalization, the appellant dated his difficulties to June, when he was in Fort Benning, Georgia, with his Army Reserve unit.  He claims he became confused, and had difficulty thinking and remembering.  He added that about the same time, he began experiencing auditory hallucinations, and that he felt a change in himself.  He thought people had been talking about him.  The diagnosis was schizophrenic reaction, catatonic type.  

Additional private and VA medical records reflect continued treatment for schizophrenia.

In an April 2004 statement, the appellant acknowledged he did not receive medical attention while on active duty for training, and was not admitted to an Army hospital.  He maintained he received immediate attention when he returned from summer camp.

The appellant was afforded a VA psychiatric examination in June 2005.  The examiner noted she reviewed the claims folder.  She related the appellant's illness began in August 1964.  She noted the appellant was unable to remember specific details about his service.  Following a mental status evaluation, the diagnosis was schizophrenia, residual type.  The examiner concluded she was unable to specifically relate the appellant's mental illness to his period of active duty for training from May to June 1964.  She commented there was no evidence to suggest the appellant's experiences in the reserves contributed to or caused his mental illness.  She observed the active duty for training reports from 1960 and 1961 did not identify any mental health problems.  She acknowledged the fact the appellant had been rejected by the Air Force due to mental problems, but this was the only evidence suggesting he might have had emotional problems prior to his entry in the reserves in 1957.  Although the appellant indicated when he was hospitalized in August 1964 that his problems began at Fort Benning, there was no official military documentation of his symptoms.

The Board's denial of service connection for a psychiatric disability, to include schizophrenia, in January 2006 was based on the absence of competent evidence linking any psychiatric disability to service.  It was noted that while the psychosis was present within 1 year following active duty training, there was no one-year presumption as the appellant was not a Veteran.

The additional evidence consists of private medical records dated from 1998 to 2011.  These records reflect current treatment for psychiatric problems.  When the appellant was seen in October 1998, it was reported the onset of his problems was 41 years earlier.  

In addition, the appellant testified in March 2011 that his problems began while at Fort Benning, Georgia in 1964.  His testimony is similar to the arguments made at the time of the previous Board decision.  

The additional evidence merely documents that the appellant has been diagnosed with a psychiatric disability.  This evidence was of record at the time of the Board's January 2006 determination, and is merely cumulative of the evidence previously considered.  Moreover, the recently submitted evidence does not provide competent and probative evidence linking his current condition to training.  

As such, the deficiency noted as the basis for the prior final denial remains.  At the time of the prior denial, there was evidence of an acquired psychiatric disability, as well as the appellant's own assertions linking this to service.  Thus, the additional evidence is cumulative and redundant does not raise a reasonable possibility of substantiating the claim.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for a psychiatric disability, to include schizophrenia, is not reopened.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Since new and material evidence has not been received to reopen a claim for service connection for an acquired psychiatric disability, to include schizophrenia, the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


